Citation Nr: 1242722	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-27 200	
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for carcinoma of the prostate in remission, status post external radiation and brachytherapy, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in February 2012 for additional development.

The Board notes that the RO issued a March 2010 rating decision in which it granted entitlement to a total disability evaluation due to individual unemployability (TDIU) effective September 30, 2009.

In the Veteran's June 2010 substantive appeal (VA Form 9), he stated that his urinary and fecal incontinence is getting worse.  While the complaints of increased urinary incontinence are part of the present appeal and discussed below, the Veteran's fecal incontinence is rated under a separate diagnostic code.  The Board construes the Veteran's statement as a new claim for an increased rating.  The issue of entitlement to an increased rating for fecal incontinence has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected carcinoma of the prostate, status post external radiation and brachytherapy is manifested by urinary incontinence and urinary frequency.  It is not manifested by prostate cancer that is active.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected carcinoma of the prostate in remission, status post external radiation and brachytherapy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7528 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated December 2008.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the December 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in April 2009 and April 2012, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected carcinoma of the prostate in remission, status post external radiation and brachytherapy warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected carcinoma of the prostate in remission, status post external radiation and brachytherapy has been rated by the RO under the provisions of Diagnostic Code 7528.  Under this code section, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Under 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmakers to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.

In this case, there is no evidence of renal dysfunction.  The predominant residuals of the Veteran's prostate cancer are limited to erectile dysfunction and voiding dysfunction.

Voiding dysfunction is classified as involving urine leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  The criteria for a compensable rating of 20 percent for urinary leakage are the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times a day.  A 60 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent. A 20 percent rating contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted only when there is evidence of both a deformity of the penis and loss of erectile power.  

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he was diagnosed with prostate cancer in 2001.  He opted for EBRT radiation and seed implant which was completed in 2001.  As per the Veteran, there has been no recurrence.  He reported urinary symptoms in the form of urgency, weak or intermittent stream, and dribbling.  He reported daytime voiding every 1 to 2 hours; and awaking from sleep to void two times per night.  He reported wearing absorbent materials that need to be changed 2 to 4 times per day.  He has not had any urinary tract infections, renal dysfunction, or renal failure.  He also reported erectile dysfunction.  The examiner diagnosed the Veteran with prostate cancer status post radiation therapy, currently without active disease as evidenced by low PSA.

In the Veteran's June 2010 substantive appeal (VA Form 9), he stated that his urinary and fecal incontinence is getting worse.

The Veteran underwent a VA examination in April 2012.  The examiner (which is the same as the April 2009 examiner) reviewed the claims file in conjunction with the examination.  The Veteran reported that his cancer was in remission.  However, he reported urge incontinence.  He wears diapers; and he feels as though he empties his bladder.  The examiner noted that the voiding dysfunction causes urine leakage that requires absorbent material which must be changed 2 to 4 times per day.  It also causes increased urinary frequency manifested by daytime voiding intervals between 1 and 2 hours, and nighttime awakening to void 3 to 4 times per night.  It is also manifested by hesitancy, and slow or weak stream.  There was no history of recurrent symptomatic urinary tract or kidney infection.  The Veteran experiences erectile dysfunction that is attributed to his prostate cancer.  Finally, the Veteran experiences fecal incontinence.  After a thorough examination, the examiner stated that there has been no reactivation or recurrence of the Veteran's prostate cancer.  She noted that the Veteran's urinary and fecal residuals are essentially unchanged.      

The Board once again notes that the Veteran's disability is rated as 60 percent disabling.  This is the highest possible rating for voiding dysfunction.  The Board notes that a 40 percent rating is the highest allowable rating for urinary frequency; and a 20 percent rating is the highest allowable rating for loss of erectile power (and then only if there is deformity of the penis, which has not been shown or contended).  Consequently, the only way for the Veteran to obtain a rating in excess of 60 percent is if his prostate cancer is active.  In this case, the Veteran has undergone two VA examinations in which the examiner found that the prostate cancer is not active, and is still in remission.  Moreover, the Veteran himself admitted at both examinations that the prostate cancer is not active.    

The Board recognizes the Veteran's complaints regarding the increased severity of his urinary incontinence.  Moreover, the Board finds the reports to be credible.  Nonetheless, the rating criteria simply do not allow a rating in excess of 60 percent.  Regarding the Veteran's report of increased fecal incontinence, the Board notes that this disability is rated under a different diagnostic code.  As noted in the introduction, the Veteran's complaints represent a new claim that the Board has referred back to the RO.

In the absence of prostate cancer that is active (and not in remission), the preponderance of the evidence weighs against the claim.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 60 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 60 percent for carcinoma of the prostate in remission, status post external radiation and brachytherapy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.





______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


